           Case 3:17-cv-04032-WHA Document 114 Filed 09/10/19 Page 1 of 8




 1
   Jon A. Birmingham (Cal. Bar No. 271034)                    Vincent K. Yip (CA Bar No. 170665)
 2 jbirmi@fitcheven.com                                        Peter J. Wied (CA Bar No. 198475)
   FITCH, EVEN, TABIN & FLANNERY LLP                                     NIXON PEABODY LLP
 3
   21700 Oxnard Street, Suite 1740                            300 South Grand Avenue, Suite 4100
 4 Woodland Hills, California 91367                                        Los Angeles, CA 90071
   Telephone:    (818) 715-7025                                         Telephone: (213) 629-6000
 5 Facsimile:    (818) 715-7033                                          Facsimile: (213) 629-6001
                                                                     vincent.yip@ltlattorneys.com
 6 Timothy P. Maloney (admitted pro hac vice)                         peter.wied@ltlattorneys.com
 7 tpmalo@fitcheven.com
   Joseph F. Marinelli (admitted pro hac vice)                       Attorneys for Defendants
 8 jmarinelli@fitcheven.com                               NANYA TECHNOLOGY CORP., ET AL.
   David A. Gosse (admitted pro hac vice)
 9 dgosse@fitcheven.com
   FITCH, EVEN, TABIN & FLANNERY LLP
10 120 South LaSalle Street, Suite 1600

11 Chicago, Illinois 60603
   Telephone: (312) 577-7000
12 Facsimile: (312) 577-7007

13 Attorneys for Plaintiff,
   LONE STAR SILICON INNOVATIONS LLC
14

15

16
                               UNITED STATES DISTRICT COURT
17                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
18

19
     LONE STAR SILICON INNOVATIONS LLC,          Case No.: 3:17-cv-04032-WHA
20
            Plaintiff,
21                                               SUPPLEMENTAL JOINT CASE
     v.                                          MANAGEMENT STATEMENT
22

23   NANYA TECHNOLOGY CORPORATION, ET AL.,

24          Defendants.                          Date:       September 12, 2019
                                                 Time:       11:00 AM
25                                               Place:      Courtroom 8, 19th Floor
                                                 Judge:      Hon. William H. Alsup
26

27

28
              Case 3:17-cv-04032-WHA Document 114 Filed 09/10/19 Page 2 of 8




 1          Pursuant to the Order Setting Further Management Conference dated August 22, 2019 (Dkt. Entry
 2 No. 113, the Parties to the above-titled action, Plaintiff Lone Star Silicon Innovations LLC (“Lone Star”)

 3 and Defendants Nanya Technology Corporation, Nanya Technology Corporation U.S.A., and Nanya

 4 Technology Corporation Delaware (collectively “Nanya”), by and through their counsel of record, hereby

 5 jointly submit this supplemental joint case management statement in advance of the further case

 6 management conference schedule for September 12, 2019.

 7 I.       BACKGROUND
 8          A.      Litigation History
 9          From October 7, 2016 to December 20, 2016, Lone Star filed six separate cases against seven
10 different defendant groups in the U.S. District Court for the Eastern District of Texas seeking damages,

11 injunctive, and other relief. Those six cases were all transferred to this Court.

12          Those six cases and their status are listed below:
13   Defendant(s)     Case No.                 Status
14   Toshiba          3:17-cv-01680-WHA        Dismissed at parties request prior to Fed. Cir. decision (Dkt.
15                                             Entry No. 67)
16   SMIC             3:17-cv-03980-WHA        Dismissed at parties request prior to Fed. Cir. decision (Dkt.
17                                             Entry No. 122)
18   Renesas          3:17-cv-03981-WHA        Dismissed at parties request prior to Fed. Cir. decision (Dkt.
19                                             Entry No. 154)
20   Nanya            3:17-cv-04032-WHA       Remanded by Federal Circuit
21   UMC              3:17-cv-04033-WHA        Remanded by Federal Circuit
22   Micron           3:17-cv-05458-WHA        Dismissed at parties request prior to Fed. Cir. decision (Dkt.
23                                             Entry No. 124)
24

25

26

27

28

     SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
     3:17-cv-04032-WHA                 1
            Case 3:17-cv-04032-WHA Document 114 Filed 09/10/19 Page 3 of 8




 1         B.      Current Status of IPRs for Patents Asserted Against Nanya
 2         At the time of the dismissal, discussed below, there were two patents asserted in this litigation
 3 against Nanya: U.S. Patent Nos. 6,097,061 (“the ‘061 patent” - claims 1, 3, 4, 11, 13 and 14); and

 4 6,388,330 (“the ‘330 patent” - claims 1 and 2). (See Dkt. Entry No. 80.) One or more IPRs were filed

 5 against each of those patents, as summarized below.

 6   Patent    IPR Petitioner          IPR Decision                   Current Status
     6,097,061 Micron                  Claims 1, 3-6, 11 and 13-16 On appeal at Fed. Cir. No. 19-1556
 7                                     found unpatentable             (Opening Brief filed June 28, 2019;
 8                                                                    Opposition Brief filed Aug. 7,
                                                                      2019; Reply Brief filed Aug. 21,
 9                                                                    2019)
                 Nanya                 Claims 1, 3, 4, 11, 13 and 14 On appeal at Fed. Cir. No. 19-2152
10                                     found unpatentable             (Opening Brief due October 28,
                                                                      2019)
11
     6,388,330 Micron                  Claims 1, 2, 5-7 and 10 found On appeal at Fed. Cir. No. 19-1669
12                                     unpatentable                   (Opening Brief filed July 18, 2019;
                                                                      Opposition Brief due Sep. 11,
13                                                                    2019)
                 Renesas               Claims 1, 4-6, 9 and 10 found On appeal at Fed. Cir. No. 19-1944
14                                     unpatentable; claims 2 and 7 (Opening Brief due Sep. 13, 2019)
                                       were not found to be
15
                                       unpatentable
16               Nanya                 Claims 1, 5, 6 and 10 found On appeal at Fed. Cir. Nos. 19-
                                       unpatentable; claims 2 and 7 1946, -2030 (Opening Brief due
17                                     were not found to be Sep. 13, 2019)
                                       unpatentable
18               Toshiba               Parties resolved their dispute IPR terminated without decision
19                                     before final decision

20         C.      Dismissal and Remand

21         The patents-in-suit were originally issued to Advanced Micro Devices, Inc. (“AMD”). An initial

22 case management conference was held on November 9, 2017. Shortly after the conference, Nanya filed a

23 motion to dismiss alleging that Lone Star lacked standing. (Dkt. Entry No. 65.) The Court agreed, and

24 dismissed the case on January 20, 2018. (Dkt. Entry No. 93.)

25         The Federal Circuit vacated the order dismissing the case and remanded “with an instruction that

26 [the district court] consider whether AMD must be joined here. We offer no view, however, on whether

27 AMD must be or even can be joined. Our instruction to the district court is simply that it must consider

28 the question.” Lone Star Silicon Innovations v. Nanya Tech. Corp., 925 F.3d 1225, 1239 (Fed. Cir. 2019).

     SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
     3:17-cv-04032-WHA                 2
             Case 3:17-cv-04032-WHA Document 114 Filed 09/10/19 Page 4 of 8




 1 II.      PROSPOSED NEXT STEPS FOLLOWING REMAND
 2          A.      Parties’ Positions Regarding Joinder of AMD
 3                  1.      Lone Star’s Position Regarding Joinder of AMD
 4          The issue of constitutional standing was addressed by the Federal Circuit. As stated by the Federal
 5 Circuit, “Appellees argue that, because Lone Star is not a patentee and never explicitly alleged that it was

 6 an exclusive licensee, it lacks standing to bring suit. We disagree.” Lone Star, 925 F.3d at 1234. The

 7 Federal Circuit held that Lone Star has constitutional standing: “although Lone Star does not possess all

 8 substantial rights in the asserted patents its allegations still satisfy Article III.” Id. at 1236.

 9          With respect to Lone Star’s prudential standing, the Federal Circuit decision states in part:
10                  If AMD is the patentee, as the district court correctly concluded, then
11                  AMD’s joinder would ordinarily be “required.” See Abbott, 47 F.3d at 1133
12                  (citing Rule 19). And since Lone Star agreed that AMD should be joined,
13                  assuming it retained substantial rights in the asserted patents, Lone Star
14                  essentially conceded that AMD is a necessary party. The district court
15                  therefore should have considered whether AMD’s joinder was feasible. If
16                  so, then AMD must be joined—involuntarily if need be. If not, then the
17                  district court should consider whether AMD is indispensable.
18 Lone Star, 925 F.3d at 1237-38.

19          Lone Star believes that joinder of AMD is feasible under Fed. R. Civ. P. 19. AMD is based in this
20 District (Santa Clara), is subject to service of process and personal jurisdiction, venue is proper, and

21 joinder would not deprive the Court of subject matter jurisdiction (which, as a patent matter, is predicated

22 on a federal question). Thus, Lone Star seeks leave to file an amended complaint adding AMD and to

23 update the patents-in-suit to remove patents and claims no longer being asserted. AMD has indicated that

24 it will not voluntarily join this case. Accordingly, Lone Star would seek to initially add AMD as a

25 defendant and will then request that the Court realign AMD as a co-plaintiff pursuant to the “primary

26 purpose” test applied in the Ninth Circuit. Realignment of AMD as a plaintiff is appropriate because the

27 primary matter in dispute is infringement and validity of the patents-in-suit and Lone Star’s request for

28 infringement damages, and the interests of AMD and Lone Star coincide with respect to those matters.

     SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
     3:17-cv-04032-WHA                 3
             Case 3:17-cv-04032-WHA Document 114 Filed 09/10/19 Page 5 of 8




 1          Lone Star respectfully requests that it be permitted to demonstrate now that AMD’s joinder is
 2 feasible and to join AMD. Nanya has not articulated any legitimate reason why it would not be feasible

 3 to join AMD or why such joinder would not cure Lone Star’s prudential standing. If, as Nanya suggests,

 4 there are open questions regarding the feasibility of joining AMD or whether such joinder would resolve

 5 the Lone Star’s standing to sue, those issues should be addressed now so that any Court ruling on those

 6 issues adverse to Lone Star could be promptly appealed to the Federal Circuit.

 7                 2.      Nanya’s Position Regarding Joinder of AMD
 8          Nanya believes the issue of whether AMD can or must be added to this should be deferred until
 9 after the resolution of the pending appeals of the IPRs, which may render the issue moot. While AMD

10 may be amenable to service of process, there are questions of whether it can be added involuntary, and

11 whether its addition would resolve the standing issue. It would be a waste of both the parties’ and the

12 Court’s resources to have to brief and decide these issues when all of the asserted claims have been held

13 unpatentable in at least one (and sometimes two or three) IPR proceedings.

14          B.     Parties’ Positions Regarding Stay
15          The IPR decisions with respect to the two patents-in-suit are on appeal at the Federal Circuit.
16 Given the Court’s guidance at the initial case management conference regarding stays in patent cases

17 pending IPR reviews, the parties believe that this case should be stayed.

18          Lone Star believes that the case should be stayed, with a limited exception to permit Lone Star to
19 join AMD and for the Court to resolve any issues relating to the feasibility of joining AMD and/or any

20 contention by Nanya that such joinder does not cure Lone Star’s prudential standing.

21          Nanya believes that the case should be stayed immediately. Nanya is not aware of any prejudice
22 that any party would suffer from deferring the issue of adding AMD to the litigation (if it ultimately needs

23 to be addressed). If the Court is inclined to allow Lone Star to add AMD to the litigation at this time,

24 Nanya requests that any response be stayed until after the resolution of the IPR appeals.

25

26

27

28

     SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
     3:17-cv-04032-WHA                 4
            Case 3:17-cv-04032-WHA Document 114 Filed 09/10/19 Page 6 of 8




 1 III.    Conclusion
 2         The parties request that the Court stay the case until resolution of the above-referenced appeals.
 3 However, prior to the stay, Lone Star requests leave to file an amended complaint to add AMD and resolve

 4 any issues Nanya may raise regarding feasibility or standing. Nanya requests that the case be stayed

 5 immediately, without adding AMD.

 6

 7   Date: September 10, 2019                     /s/ Jon A. Birmingham
 8                                                Jon A. Birmingham

 9                                                Counsel for Plaintiff

10

11                                                /s/ Peter J. Wied
                                                  Peter J. Wied
12

13                                                Counsel for Defendants Nanya Technology Corporation,
                                                  Nanya Technology Corporation, USA, and Nanya
14                                                Technology Corporation Delaware
15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
     3:17-cv-04032-WHA                 5
            Case 3:17-cv-04032-WHA Document 114 Filed 09/10/19 Page 7 of 8




 1                                              ATTESTATION
 2         In accordance with Civil L.R. 5-1(i)(3), I attest that concurrence in the filing of this document has
 3 been obtained from every other signatory to this document.

 4

 5                                                       /s/ Jon A. Birmingham
                                                         Jon A. Birmingham
 6                                                       Attorney for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
     3:17-cv-04032-WHA                 6
            Case 3:17-cv-04032-WHA Document 114 Filed 09/10/19 Page 8 of 8




 1                                      CERTIFICATE OF SERVICE
 2         The undersigned certifies that on September 10, 2019, all counsel of record who are deemed to
 3 have consented to electronic service are being served with a copy of the above and foregoing document

 4 via the Court’s CM/ECF system per Civil L.R. 5-1(h)(1). All other counsel of record not deemed to have

 5 consented to electronic service will be served with a true and correct copy of the foregoing by email.

 6

 7                                                      /s/ Jon A. Birmingham
                                                        Jon A. Birmingham
 8                                                      Attorney for Plaintiff
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     SUPPLEMENTAL JOINT CASE MANAGEMENT STATEMENT
     3:17-cv-04032-WHA                 7
